Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 11,000,066. This is a statutory double patenting rejection. The table below illustrates the claims are identical. 
17/088,581
17/225,119
1. A power supply unit for an aerosol inhaler comprising: a power supply capable of supplying power to a load capable of generating aerosol from an aerosol source; 
a power reception coil capable of receiving the power in a wireless manner; a converter configured to convert AC power into DC power; 
an AC conductive wire connecting the power reception coil and the converter; a DC conductive wire connecting the converter and the charger and having a length 10equal to or greater than a length of the AC conductive wire; and 
a housing accommodating the power supply, the power reception coil, the charger, and the converter, wherein the power reception coil, the converter and the charger are arranged above the power supply in a vertical direction when the power supply is charged.

a power reception coil capable of receiving the power in a wireless manner; a converter configured to convert AC power into DC power; 
an AC conductive wire connecting the power reception coil and the converter; a DC conductive wire connecting the converter and the charger and having a length 10equal to or greater than a length of the AC conductive wire; and 
a housing accommodating the power supply, the power reception coil, the charger, and the converter, wherein the power reception coil, the converter and the charger are arranged above the power supply in a vertical direction when the power supply is charged.



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “the converter is an inverter” however the claim recites the converter converts AC into DC. This is contrary to the operation of an inverter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836